Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




                                                   June 25, 2020
VIA ECF

Hon. Glenn T. Suddaby
Chief U.S. District Judge
US District Court
Northern District of New York
James T. Foley U.S. Courthouse
Suite 509
445 Broadway
Albany, NY 12207

Re:    1:20-CV-0687 (GLS/DJS) Association of Jewish Camp Operators, et al. vs. Andrew
       M. Cuomo

Dear Judge Suddaby:

       Attached please find the proof of service for filing the Summons and Complaint in the
above-referenced matter.

                                                   Sincerely,


                                                   s/ Bennet J. Moskowitz
                                                   Bennet J. Moskowitz
